Citation Nr: 1044144	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  03-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cardiac disorder, claimed 
as secondary to service-connected diabetes mellitus and/or 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to February 
1995. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, in pertinent part, denied service 
connection for cardiac disease claimed as secondary to his 
service-connected diabetes mellitus and hypertension.

The Veteran provided testimony at a hearing before personnel at 
the RO in March 2005.  A transcript of this hearing has been 
associated with his VA claims folder.

This case was previously before the Board in June 2007, June 
2008, and May 2009.  In June 2007, the Board remanded the case 
for additional development in June 2007.  Thereafter, by a June 
2008 decision, the Board, in part, confirmed the denial of 
service connection for heart disease. 

The Veteran appealed the Board's June 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a March 
2009 Order, the Court, pursuant to a joint motion, vacated the 
Board's decision to the extent it denied service connection for 
heart disease, and remanded the case for compliance with the 
instructions of the joint motion.

In May 2009, the Board remanded this case for further development 
in order to comply with the instructions of the joint motion, to 
include a new VA medical examination which addressed issue(s) 
raised by the joint motion.  Such an examination was accomplished 
in March 2010, and, as detailed below, the Board finds that this 
examination is adequate for resolution of this case, to include 
the issue(s) raised by the joint motion.  All other development 
directed by the May 2009 remand appears to have been 
accomplished.  Therefore, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes the Veteran 
has submitted evidence indicating he is seeking an 
increased rating for his service-connected diabetes 
mellitus.  He has also submitted evidence indicating he is 
seeking to reopen his previously denied claim of service 
connection for hearing loss.  Neither of these issues have 
been adjudicated below.  Accordingly, the Board does not 
have jurisdiction over them, and they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran developed a 
chronic cardiac disorder (other than the already service-
connected hypertension) as a result of his active service, to 
include as secondary to a service-connected disability.


CONCLUSION OF LAW

Service connection is not warranted for a cardiac disorder, to 
include as secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that it previously determined in the June 2008 
decision that VA's duties to notify and assist an claimant in the 
development of his or her case had been satisfied.  The joint 
motion which was the basis for the March 2009 Court Order in this 
case contended that there was a deficiency in the duty to assist, 
but did not identify any deficiency in the duty to notify.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a practice 
hinders the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
("[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court").

The Board is therefore confident that if the Court or the Veteran 
had any substantive comments concerning the Board's findings 
regarding the duty to notify, such would have surfaced in the 
joint motion or the Court Order so that any deficiencies could be 
corrected.  

Despite the foregoing, the Board observes that the Veteran was 
sent VCAA-compliant notification via letters dated in March 2003, 
December 2003, August 2007, July 2009, and December 2009.  All of 
these letters were received prior to the RO's most recent 
adjudication of the case by a September 2010 Supplemental 
Statement of the Case (SSOC) which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the August 2007 letter included the information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the March 2005 RO hearing.  Nothing 
indicates the Veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations in March 2003, 
August 2007, and March 2010, which, as detailed below, contain 
relevant findings for the resolution of this case.  The Board 
notes that the joint motion contended that the August 2007 VA 
medical examination was inadequate.  However, the subsequent 
March 2010 VA medical examination was conducted for the purpose 
of addressing these purported inadequacies.  The March 2010 
examiner addressed the question(s) detailed in the May 2009 
remand based upon the findings made on physical examination, 
medical testing, and an accurate understanding of the Veteran's 
medical history based upon review of the Veteran's VA claims 
folder.  As such, the Board finds that the March 2010 VA 
examiner's conclusions are supported by an adequate foundation.  
No competent medical evidence is of record which specifically 
refutes the findings of the March 2010 VA examination, and the 
Veteran has not otherwise identified any inaccuracies or 
prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, 
however, the Veteran is seeking service connection for a heart 
disability, which is an internal organ for which competent 
medical testing is required to confirm the presence of a 
disability.  Therefore, it is not a disability subject to lay 
observation.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes, however, that the impact one disability has upon 
another is not something subject to lay observation; a lay person 
can describe visible symptomatology, and whether an injury 
occurred, but cannot relate whether one disability caused or 
permanently aggravated another.  Such a relationship is of the 
type that competent medical evidence is required, and nothing in 
the record indicates the Veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, this finding is supported 
by the recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in the context of a 
claimant contending secondary service connection that the 
Veteran's own conclusory generalized statement that his service 
illness caused his present medical problems was not enough to 
entitle him to a medical examination.  If such a contention was 
not sufficient to warrant a medical examination, it is clear that 
it is not sufficient to warrant a grant of service connection.




Analysis

In this case, a key issue has been whether the Veteran does, in 
fact, have heart disease.  

The Board observes that, other than the already service-connected 
hypertension, the Veteran's service treatment records contain no 
entries showing a diagnosis of or treatment for a cardiac 
condition while on active duty.  

The Board further notes that the first competent medical evidence 
suggestive of a cardiac disorder other than hypertension appears 
to have been made many years after the Veteran's separation from 
service.  For example, VA electrocardiogram (ECG) reports dated 
in October 1996, November 2002, March 2003, May 2003, October 
2003, January 2004, and April 2004 state that the Veteran had a 
normal sinus rhythm and T-wave abnormality, for which ischemia 
should be considered as an "active process [was] possible."  The 
ECG reports all note that there was no significant change between 
the ECGs, until April 2004, when the Veteran was also noted to 
have occasional premature ventricular complexes.

A May 1999 VA echocardiogram report indicates that the Veteran 
had mild left ventricular hypertrophy (LVH) with normal systolic 
and diastolic left ventricular ejection fraction, with no 
pericardial effusion, or other abnormality.  A November 2002 VA 
echocardiogram report states that the left ventricle was grossly 
normal size with some mild concentric LVH.  Left ventricular 
systolic function was normal.  There was moderate to severe 
inferior wall hypokinesis.  The right ventricular and right and 
left atria were normal, and the tricuspid valve was normal in 
structure and function with no regurgitation.  The mitral valve 
leaflets appeared thickened, but opened well.  There was 
calcified mitral apparatus and mild mitral regurgitation.  The 
trileaflet aortic valve was sclerotic but not stenotic, and there 
was no hemodynamically significant valvular aortic stenosis.  
There was no pericardial effusion.  The record summarizes that 
the Veteran had a LVH and that functional capacity was normal.

A November 2002 VA nuclear stress test indicates that the Veteran 
had mild reversible ischemia in the proximal and mid- 
anterolateral area, with a calculated left ventricular ejection 
fraction of 48 percent.  There were no other areas of perfusion 
defect identified.

A November 2002 VA cardiology record reports that an adenosine 
thallium scan showed mild reversible ischemic defect in the 
proximate and mid-anterior wall with a normal left ventricular 
ejection fraction.  The Veteran denied chest pains of typical 
exertional anginal type.  An echocardiogram and an ECG were 
normal, and cardiac enzymes were negative.  The examiner 
diagnosed the Veteran with ischemic heart disease.  Subsequent 
(non-cardiology) November 2002 VA treatment records list the 
diagnosis as coronary artery disease (CAD) and then as "possible 
angina."

A December 2002 VA cardiac catheterization report indicates that 
there was no evidence of atherosclerotic CAD.  The record 
indicates that the coronary anatomy was suggestive of 
hypertensive heart disease, however, based on the extreme 
tortuosity of the blood vessels in the setting of continued 
hypertension at the time of catheterization.

A VA examination was done in March 2003.  The examiner noted the 
Veteran's history of treatment for chest pain and notes that an 
ECG showed sinus at 58 with lateral T-wave inversions.  The 
examiner stated that he suspected that the ECG finding of 
inversions was the reason why the Veteran was ordered the 
December 2002 catheterization.  He noted that the catheterization 
was negative, however; there was no blockage and left ventricular 
ejection fraction was normal.  He stated that he believed the 
chest pain was noncardiac in origin and that the ECG findings 
were not reflective of active cardiac disease.

A January 2004 VA Persian Gulf examination record reports the 
Veteran's negative history as to chest pain or palpitations.  The 
Veteran also reported a history of having a cardiac 
catheterization in December 2002, which the Veteran stated 
revealed early signs of CAD.  The examiner noted that no report 
was available from the catheterization study and diagnosed the 
Veteran with "early CAD per [Veteran's] verbal" history of the 
cardiac catheterization report.

A February 2004 private treatment record reports the Veteran's 
history of CAD with angina and a current symptomatic history of 
occasional sharp, substernal chest pain with fluttering of the 
heart sensations that was usually caused by stress and emotional 
situations and not usually caused by exertion.  The Veteran 
reported that the chest pain radiated to the left shoulders and 
resulted in shortness of breath and that nitroglycerin seemed to 
improve the symptoms.  The examiner noted that there were no 
thrills, lifts, heaves, murmurs, rubs, or gallops, and the apical 
impulse was in the left fifth intercostal space, well within the 
midclavicular line.  Additionally, the record indicates that an 
ECG was essentially normal.  The record reports a diagnostic 
impression of CAD with angina.

Subsequent treatment records do not report any findings of CAD or 
any other heart disease (other than hypertension), and a May 2004 
VA Holter report states that the Veteran's predominant sinus 
rhythm was normal, and that there was no pauses in excess of 2 
seconds.  Unifocal premature ventricular complexes and some 
premature atrial complexes were noted, but there was no couplets, 
bigeminy or sustained ventricular tachycardia.

In August 2007, per a Board remand instruction, the claims file 
was provided to an appropriate medical professional for an 
opinion as to whether the Veteran had a cardiac condition.  Based 
on a review of the file, particularly the March 2003 VA 
examination, the cardiac catheterization, and the 
echocardiograms, the examiner believed that the Veteran did not 
have any cardiac disease.  The examiner did believe that the 
Veteran had hypertension with LVH, but did not believe this was 
diagnostic of hypertensive heart disease.

Based on the foregoing, the Board's June 2008 decision denied 
service connection for a heart condition due to no current 
disability.  The Board found that even though the record included 
diagnoses of ischemic heart disease and CAD, these diagnoses had 
been refuted by other medical evidence of record.  The Board 
found that the evidence indicated that the diagnoses of CAD 
subsequent to the cardiac catheterization were based solely on 
the Veteran's history of having a diagnosis of CAD.  In sum, 
although the record included diagnoses of heart disease, the 
Board found that the record establishes that these diagnoses were 
erroneous and that the Veteran does not have current heart 
disease.  

The joint motion which was the basis for the March 2009 Court 
Order essentially contended that VA had failed in its duty to 
assist in that the medical opinion of record had failed to 
adequately address the question of whether the Veteran's cardiac 
pathology was etiologically related to his service- connected 
hypertension and/or diabetes mellitus.  In accord with the 
instructions of the joint motion, the Board remanded this case 
for a new VA medical examination with a cardiac specialist.  The 
examiner was to discuss the meaning and clinical significance of 
all cardiac testing of record (chest x-rays, ECG, adenosine 
stress testing, cardiac catheterization, Holter testing and 2D 
echocardiogram) for the appellant, as well as identify the 
appellant's various risk factors for the development of cardiac 
disease.  The examiner was also to discuss whether or not any LVH 
or other heart pathology should be considered part and parcel of 
the service-connected hypertension disability.  Moreover, the 
examiner was directed to respond to the following questions in 
order to address the deficiencies identified by the joint motion:

a) what cardiac pathology does the 
appellant currently have and when was said 
cardiac pathology initially manifested? 
Does the appellant have any hypertensive 
heart disease that is separate from, or in 
addition to, his hypertensive vascular 
disease (HTN)?  

(b) whether, based on what is medically 
known about causes or possible causes of 
cardiac pathology, including LVH, 
cardiomegaly and CAD, any signs or symptoms 
noted in service or within one year of 
service separation (in February 1995) were 
the first manifestations of the appellant's 
current cardiac pathology (other than the 
already service-connected HTN)?  

(c) whether, based on what is medically 
known about causes or possible causes of 
cardiac pathology, including LVH and CAD, 
any current cardiac pathology was caused by 
the appellant's diabetes mellitus and/or 
hypertension (HTN) as opposed to some other 
factor or factors, such as dyslipidemia or 
obesity? 

(d) whether diabetes mellitus or HTN 
aggravated, contributed to, or accelerated 
any existing cardiac or cardiovascular 
pathology? and 

(e) if the appellant's diabetes mellitus 
and/or HTN aggravated, contributed to, or 
accelerated any cardiac or cardiovascular 
pathology, including LVH, cardiomegaly or 
CAD, to what extent, stated in terms of a 
percentage, did it/they so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors?

The Veteran underwent the March 2010 VA medical examination in 
accord with the Board's remand directives.  Among other things, 
the examiner noted the results of a January 2010 echo examination 
of the Veteran, March 2010 laboratory findings, as well as the 
results of the prior cardiac test(s) detailed above.  An addendum 
also noted that a March 2010 cardiac catheterization demonstrated 
normal coronary arteries and normal left ventricular ejection 
fraction of 55 percent; and that an abnormality shown on a 
January 2010 nuclear myocardial perfusion stress test was thus 
consistent with a false positive finding.  After reviewing the 
Veteran's VA claims folder, recent cardiac test results, and the 
medical literature, it was the examiner's best medical opinion 
that there was no evidence to confirm the presence of cardiac 
pathology.

The March 2010 VA examination report also addressed the specific 
questions from the May 2009 remand as follows:

(a)  Per the claims file and current 
records, there is no evidence of heart 
failure or [left ventricular] systolic 
dysfunction cardiomyopathy.

The examiner noted that the left ventricular ejection fraction 
was shown to be normal per the May 1999, November 2002, and 
January 2010 echocardiograms, as well as the December 2002 
catheterization.

The examiner noted that the echocardiograms demonstrated 
conflicting data regarding the finding of mild LVH, but that the 
current January 2010 echocardiogram did not demonstrate LVH.  
Further, the examiner noted that online medical reference stated 
that LH was defined as an increase in the mass of the left 
ventricle, which could be secondary to an increase in wall 
thickness, an increase in cavity size, or both.  Further, LVH as 
a consequence of hypertension usually presented with an increase 
in wall thickness, with or without an increase in cavity size.  
The examiner stated that the measurements of left ventricular 
septal and posterior wall thickness, and left ventricular chamber 
size annotated on the May 1999 echo report were within normal 
limits.  The measurements from the November 2002 report were 
borderline for LVH, while the most recent echocardiogram of 
January 2010 reported normal left ventricular size and wall 
thickness.  The examiner also noted that an abnormality noted on 
the November 2002 myocardial perfusion scan was a false positive 
result, and provided details in support of this finding.  
Moreover, based on the information available at this time, the 
examiner stated there was no evidence of hypertensive heart 
disease, noting that it refers to CAD, heart failure and 
enlargement of the heart that occurred because of high blood 
pressure.

With regard to question (b) as whether any signs or symptoms 
noted in service or within one year of service separation (in 
February 1995) were the first manifestations of the Veteran's 
current cardiac pathology, the examiner reiterated that, based on 
the information available at this time, there is no evidence that 
the Veteran has cardiac pathology.  Further, regarding questions 
(c) through (e) which pertained to the questions of secondary 
service connection, the examiner replied that there were not 
applicable based on information available (i.e., that there was 
no current cardiac pathology).

Based on the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran developed a chronic cardiac disorder 
(other than the already service-connected hypertension) as a 
result of his active service, to include as secondary to a 
service-connected disability.

The Board notes that the March 2003, August 2007, and March 2010 
VA examiners all concluded that the Veteran does not have cardiac 
pathology.  However, as detailed above, there are medical records 
which included diagnoses of ischemic heart disease and CAD.  In 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court 
held that the requirement of a current disability is satisfied 
when the claimant had a disability at the time a claim for VA 
disability compensation was filed, or during the pendency of that 
claim, and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  Therefore, the Board must find that 
these past diagnoses are sufficient for purpose of satisfying the 
requirement of a current disability.

The Board further finds that the preponderance of the competent 
medical evidence reflects that these diagnoses were in error 
and/or were not supported by the actual medical testing results 
on file.  As detailed above, the March 2010 VA examiner indicated 
that the results indicative of heart disease were a false 
positive.  This is further supported by the fact that subsequent 
testing found no evidence of a heart disability, to include the 
most recent testing in January and March 2010.  Moreover, as 
already stated, all of the VA examiners in this case essentially 
concluded the Veteran had no cardiac-related disability.  The 
Board gives the most weight on such findings to those of the 
March 2010 VA examiner as it was based upon a review of all the 
evidence of record, to include the prior VA medical examinations 
in this case.  The March 2010 VA examiner also supported her 
findings with reference to competent medical treatise evidence.

Inasmuch as the preponderance of the competent medical evidence 
reflects the Veteran does not actually have heart disease, and 
that prior such findings were erroneous, it is clear he does not 
actually have such disability which was incurred in or otherwise 
the result of his active service, to include as secondary to a 
service-connected disability.  To find otherwise would be 
illogical and inconsistent with the evidence of record.

The Board acknowledges that the Veteran does have the confirmed 
abnormality of mild LVH in May 1999 and November 2002.  However, 
as mentioned above, there were no in-service findings indicative 
of a cardiac disorder other than the already service-connected 
hypertension, and this abnormality was first demonstrated years 
after the Veteran's separation from active service.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).  
In addition, no competent medical opinion is of record which 
relates this abnormality to service, or as secondary to his 
service-connected diabetes mellitus.

The Board acknowledges that there is evidence which suggests the 
LVH findings are secondary to the Veteran's service-connected 
hypertension, including the August 2007 VA medical examination.  
However, the Board gives more weight to the findings of the March 
2010 VA examiner in that she appears to be the only competent 
medical professional of record to provide an explanation as to 
the circumstances in which LVH can be attributed to hypertension 
- when there is evidence of increased wall thickness.  As 
detailed above, the March 2010 VA examiner found that the wall 
thickness was within normal limits in May 1999, and borderline in 
November 2002 (i.e., not of the size necessary to confirm it was 
due to hypertension).  Consequently, the Board concludes that the 
preponderance of the competent medical evidence is against the 
findings of mild LVH being secondary to the service-connected 
hypertension.

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's current appellate claim.  
As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this case must be 
denied.


ORDER

Entitlement to service connection for a cardiac disorder, claimed 
as secondary to service-connected diabetes mellitus and/or 
hypertension, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


